NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 9, 2019*
                                   Decided May 13, 2019

                                          Before

                            JOEL M. FLAUM, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

                            MICHAEL Y. SCUDDER, Circuit Judge


No. 17-3649

JAMES SOTO,                                      Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Central District of Illinois.

       v.                                        No. 14-CV-1132

ANTHONY BUCKLEY, et al.,                         Michael M. Mihm,
    Defendants-Appellees.                        Judge.


                                        ORDER

       James Soto, an Illinois inmate, asked a guard to assign him to a new cell because
he believed that his cellmate was going to harm him. The guard gave Soto’s written
request to Lieutenant Anthony Buckley, who oversaw cell assignments. The prison’s

       *Defendants Kevwe Akpore, Sherry Benton, Tiffanie Clark, Steven Gans,
Salvador Godinez, Joseph Yurkovich, and John Does were not served with process in
the district court and are not participating in this appeal. We have agreed to decide this
case without oral argument because the briefs and record adequately present the facts
and legal arguments, and oral argument would not significantly aid the court. FED. R.
APP. P. 34(a)(2)(C).
No. 17-3649                                                                          Page 2

Internal Affairs office, which investigates alleged cellmate conflicts, did not validate
Soto’s fear, so Buckley did not reassign Soto. Days later, the cellmate injured Soto. Soto
sued Buckley for violating the Eighth Amendment, accusing him of deliberate
indifference to Soto’s safety. A jury found Buckley not liable. Soto moved for a
favorable verdict as a matter of law or alternatively for a new trial, and the district court
denied the motion. Because the evidence did not necessitate a verdict for Soto, and the
court reasonably concluded that the jury’s verdict was not against the weight of the
evidence, we affirm the judgment.

       Soto, who is Muslim, was paired at Hill Correctional Center with a cellmate who
professed to dislike Muslims. When Soto prayed, his cellmate would smack his lips,
smirk, and disparage Islam. Soto found this conduct threatening, and he asked Brent
Mason, a guard, to help him transfer to a new cell. (Mason recalled that Soto
complained that he and his cellmate “weren’t getting along.”) Soto also gave Mason a
“kite”—a written request for a new housing assignment.

       Mason passed Soto’s request on to Lieutenant Buckley. According to Mason, he
emailed Buckley twice, met with him in person, and hand-delivered Soto’s kite. Buckley
recalled only receiving the kite. Before trial, Buckley swore in an affidavit that he had
referred Soto’s past kites to the prison’s Internal Affairs office; Internal Affairs would
investigate and tell him if it found a credible threat of conflict. Buckley did not state
whether he had referred the latest kite as well. At trial, however, he testified that he had
sent this kite to Internal Affairs and that it never responded that a threat was real. On
cross-examination, Buckley conceded that he did not mention in his affidavit that he
had referred the kite to Internal Affairs. He also acknowledged that he and other staff
were unable to find Mason’s emails or Soto’s kite.

       After a trial at which a jury heard about these events, Soto filed several post-trial
motions. He first moved for judgment as a matter of law, see FED. R. CIV. P. 50(a), and
the district court denied the motion. The jury then deliberated. While deliberating, it
asked to see “the depositions given by Buckley and Mason,” and the court denied the
request. After the jury rendered its verdict, Soto again moved for a judgment as a
matter of law or for a new trial. See FED RS. CIV. P. 50(b), 59. The district court denied
that motion, too. Though the court observed that “the evidence in this case [is] very
close,” it concluded that judgment as a matter of law was not warranted. It reasoned
that the jury could have found that Buckley was unaware of a serious risk of harm to
Soto or, to the extent that he was aware, Buckley reasonably responded to the risk. The
court also ruled that those findings were not against the weight of the evidence.
No. 17-3649                                                                          Page 3

       On appeal, Soto primarily challenges the order denying his motion for judgment
as a matter of law or for a new trial. We review rulings on motions for judgment as a
matter of law de novo by assessing if a rational jury could have reached the verdict.
See Roe v. Elyea, 631 F.3d 843, 856 (7th Cir. 2011). We review rulings on motions for a
new trial for an abuse of discretion by asking if the district court reasonably decided
that the verdict is consistent with the weight of the evidence and the trial was fair to the
losing party. See Sanchez v. City of Chicago, 880 F.3d 349, 355 (7th Cir. 2018).

       The district court properly denied Soto’s motion. To prevail on his Eighth
Amendment claim, Soto needed to persuade the jury that Buckley knew about and yet
disregarded a serious risk of harm to Soto’s safety. See Farmer v. Brennan, 511 U.S. 825,
837 (1994); Gevas v. McLaughlin, 798 F.3d 475, 480 (7th Cir. 2015). As we are about to
explain, the evidence did not require that finding (so Soto was not entitled to judgment
as a matter of law), and the district court reasonably ruled that the jury permissibly
found that the evidence overall favored Buckley (so a new trial is not required.)

        The jury rationally could have reached its verdict for Buckley in at least two
ways. First, it could have found that Buckley had no reason to believe that Soto was in
serious danger. Mason—who contacted Buckley about the conflict— testified that Soto
said only that he and his cellmate “weren’t getting along.” And the jury could have
found that Soto’s description of the conflict—his cellmate smacked his lips, smirked,
and denigrated Soto’s faith—did not alert Buckley to serious peril. Second, even if the
jury believed that Buckley was alerted to a serious risk, it sensibly could have
concluded that Buckley reacted reasonably to it. Prison officials do not violate the
Eighth Amendment if they reasonably respond to an alleged risk of harm, even if they
ultimately do not avert an injury. See Farmer, 511 U.S. at 844–45; Giles v. Tobeck, 895 F.3d
510, 514 (7th Cir. 2018). Buckley testified, and the jury could have found, that he asked
Internal Affairs to investigate Soto’s kite and that he reasonably did not move Soto
because Internal Affairs never responded that Soto faced a real threat. Soto insists that
Buckley’s earlier affidavit, in which Buckley never mentioned contacting Internal
Affairs, discredits his trial testimony. But the jury was free to credit Buckley’s
statements at trial, and we will not upset its credibility determination. See Martinez v.
City of Chicago, 900 F.3d 838, 844 (7th Cir. 2018).

        Soto raises three more arguments, but none has merit. First, he contends that the
district court should have instructed the jury to draw inferences against Buckley
because the kite and emails are missing. Soto never requested such an instruction, so we
review its absence for plain error. See FED. R. CIV. P. 51(d)(2). We see no error at all
No. 17-3649                                                                          Page 4

because no evidence suggests that Buckley (or anyone) destroyed the documents in bad
faith. So the instruction was not warranted. See Elizarri v. Sheriff of Cook Cty., 901 F.3d
787, 791–92 (7th Cir. 2018). Moreover, the court permitted Soto to question Buckley
about the missing documents, from which the jury could have drawn its own
inferences. See id. Second, Soto asserts that the district court erred when it did not honor
the jury’s request to review Buckley’s and Mason’s “depositions” (by which the jury
likely meant their affidavits, because they were never deposed). Their affidavits,
however, were not admitted into evidence—Soto never asked that they be admitted—
so the court acted within its discretion when declining to provide them to the jury.
See Lindsey v. Macias, 907 F.3d 517, 522 (7th Cir. 2018). Finally, Soto contends that his
counsel was ineffective, but “ineffective assistance is not a ground for reversal in a civil
matter.” Pendell v. City of Peoria, 799 F.3d 916, 918 (7th Cir. 2015).

       Accordingly, we AFFIRM the judgment.